Citation Nr: 1334336	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  10-16 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for prostate cancer, to include as being the result of exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1968 to March 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record reflects that the Veteran requested to be afforded a hearing at the RO with a local regional hearing officer and a hearing was scheduled for June 2010.  However, as discussed below, the Veteran neither reported for the hearing nor requested its postponement.  The Veteran has not requested a Board hearing.

The case was previously before the Board in June 2011, wherein it was remanded for additional development.  The Veteran's service treatment records and Social Security Administration (SSA) records have been associated with the claims file and reasonable and documented efforts have been made in order to determine whether the Veteran was exposed to herbicides during his period of service in Thailand.  Thus, the Board finds that there has been substantial compliance with the prior Board remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  The Veteran has a currently diagnosed disability of prostate cancer.

2.  The Veteran had active service in Thailand during the Vietnam War era.

3.  The Veteran does not have confirmed duty or visitation in the Republic of Vietnam during the Vietnam era and is not shown to have been exposed to Agent Orange in service.

4.  Symptoms of prostate cancer were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

5.  Prostate cancer first manifested many years after service separation and is not causally or etiologically related to active military service, to include exposure to herbicide agents.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, notice was provided to the Veteran in September 2008, prior to the initial adjudication of the claim in February 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The September 2008 letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) records, responses from the Air Force Historical Research Agency, the Joint Services Records Research Center (JSRRC), and the Defense Personnel Records Information Retrieval System, 2001 Boeing list of B-52 aircraft that landed in Vietnam between April 1972 and January 1973, a VA article entitled "Agent Orange: Thailand Military Bases," an excerpt from a 1973 Department of Defense report entitled "Project CHECO Southeast Asia Report: Base Defense in Thailand 1968-1972" (Project CHECO Report), pictures submitted by the Veteran, and the Veteran's lay statements.  Although the RO attempted to verify the Veteran's account of having been exposed to herbicide agents while stationed at U-Tapao Air Force Base (AFB), Thailand or visitation to the Republic of Vietnam during the Vietnam era, the efforts were unsuccessful.  A formal finding of lack of information required to corroborate the Veteran's allegation of exposure to herbicides in Thailand was made in December 2011 which indicated that the RO determined that the evidence failed to confirm the Veteran was exposed to herbicides in Thailand and associated with the claims file.  

Additionally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

In disability compensation claims, VA's duty to assist includes providing a medical examination if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).  

As the Board will discuss below, the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service, there was no in-service injury or disease of the prostate or chronic symptoms of prostate cancer shown in service, no continuity of prostate cancer symptoms since service separation, and the Veteran has not otherwise provided evidence that indicates that there may be a nexus between currently diagnosed prostate cancer and service.  Thus, the Board finds that a VA examination is not necessary for disposition of the claim because there is no in-service disease or injury to which a competent medical opinion could relate the current disability and, as such, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for prostate cancer.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d).  

In an April 2010 written statement, the Veteran requested a personal hearing at the RO by a local regional hearing officer.  The Veteran failed to appear at the scheduled June 2010 RO hearing.  In a July 2010 written statement, the Veteran's representative stated that the Veteran did not attend the personal hearing as notified because he was out of state and never received the notification.  Neither the Veteran nor his representative has requested a new hearing before a local regional hearing officer at the RO or for a Board hearing.  The Veteran has also waived consideration by the RO of additional evidence and requested the issue be brought before the Board.  Thus, the Board finds that the Veteran's request for an RO hearing has been withdrawn.  The Veteran has been offered the opportunity for a Board hearing, but has not requested one.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection for Prostate Cancer

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

Additionally, the condition at issue, prostate cancer, is a "chronic disease" listed under 38 C.F.R. § 3.309(a) as a malignant tumor; therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker, 718 F.3d 1331 (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including malignant tumors, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including prostate cancer.  38 C.F.R. § 3.309(e).

In this case, the Veteran asserts that he was exposed to herbicide agents in Vietnam and/or exposed while stationed at U-Tapao AFB, Thailand.  

First, the evidence of record reflects that the Veteran has a current diagnosis of prostate cancer.  VA treatment records show that the Veteran was first diagnosed with prostate cancer in October 2006 approximately 34 years after service separation.  VA treatment records show that a biopsy of the Veteran's prostate gland was positive for carcinoma and that the Veteran underwent surgery for prostate cancer in March 2009.  Also, the Board notes that prostate cancer is enumerated as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  

After reviewing all the evidence, including the Veteran's statements asserting service in Vietnam and exposure to herbicides in service, the Board finds that the weight of the evidence demonstrates that the Veteran does not have confirmed duty or visitation in the Republic of Vietnam, nor does he have confirmed exposure to an herbicide agent outside of Vietnam.

In support of his claim that he was exposed to herbicides in Vietnam, the Veteran has submitted several statements.  In his March 2009 Notice of Disagreement, the Veteran stated, that, as an aircraft mechanic, his job took him wherever the aircraft went, with or without written orders.  The Veteran reported that his temporary duty assignments took him to Guam; Okinawa, Japan; Clark AFB in the Philippines; and, Da Nang, Vietnam.  The Veteran reported that he received the Vietnam Service Medal (VSM) and hostile fire pay certification, asserting that neither of these is awarded to airmen serving in Thailand.  Rather the Veteran asserts that the VSM and hostile fire pay certification require service in Vietnam.  In a May 2011 written informal hearing presentation, the Veteran's representative stated that the Veteran's receipt of a hostile fire pay certification suggests that he may have served in Vietnam as Thailand is not generally regarded as a combat zone. 

In his April 2010 Substantive Appeal, the Veteran stated that he had visited Da Nang, Vietnam, along with other places, on temporary duty assignment.  The Veteran asserts that he put his foot on the ground in Da Nang, Vietnam when refueling, maintaining equipment, specifically the flight recorder, and patching holes on a B-52 aircraft.  In a June 2012 written statement, the Veteran stated that his representative incorrectly stated that the Veteran had landed in Vietnam in a B-52 aircraft.  The Veteran stated that this was incorrect as he knows there were no B-52 aircraft landings in Vietnam from his squadron.  Rather, the Veteran asserted that he landed in Vietnam in a C-130 aircraft during May or June 1971 for maintenance on the flight recorder.  The Veteran asserts that he was outside the aircraft in Vietnam to do maintenance on the recorder.  

In this case, the Veteran was not actually stationed in the Republic of Vietnam at any time during his active service nor does he contend otherwise.  Instead, he has asserted that he had duty or visitation in the Republic of Vietnam while performing his duties as a bomb navigation system repairman on an aircraft that had to land in Vietnam.  The Veteran has asserted that he stepped foot in Vietnam when he had to go outside the aircraft to perform necessary repairs.  Nonetheless, the evidentiary record does not support the Veteran's allegation of herbicide or other chemical exposure during service.  

First, although the Veteran is in receipt of the Vietnam Service Medal (VSM), among other awards and decorations, the Federal Circuit has held that "service in Vietnam" will not be presumed based upon receipt of the VSM.  See Haas v. Peake, 525 F.3d 1168, 1174 (Fed. Cir. 2008) (holding that a veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection); see also VAOPGCPREC 27-97 (July 23, 1997).  

Next, the Veteran submitted a copy of a Hostile Fire Pay Certificate indicating that he received hostile fire pay in June 1971 and asserted that hostile fire pay required service in Vietnam.  However, the fact that the Veteran received hostile fire pay is not proof that the Veteran experienced herbicide exposure.  While Thailand was not a designated a combat zone, Vietnam, Cambodia, and Laos were designated combat zones.  The document showing receipt of hostile fire pay does not indicate that the Veteran had duty or visitation on the ground in Vietnam.

Regarding the Veteran's assertion that he had visitation on the ground in Da Nang, Vietnam while performing his duties as a bomb navigation system repairman, the Board notes that the Veteran is competent to report his visitation in Vietnam.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's DD Form 214 and service personnel records show that he served in the United States Air Force as a bomb navigation system repairman at U-Tapao AFB.  However, the Veteran's service records do not otherwise support his account of having any visitation or duty in Vietnam.

The Veteran's service personnel records indicate that the Veteran served an overseas tour of duty from January 1971 through March 1972 at U-Tapao AFB, Thailand but do not confirm any periods of temporary duty assignment or visitation in the Republic of Vietnam.  A July 1971 performance report stated that the Veteran was presently serving in Southeast Asia in the 307th Avionics Maintenance Squadron, U-Tapao AFB, Thailand.  However, no temporary duty assignments in the Republic of Vietnam were indicated in the report.  The report indicates that the Veteran's duties included debriefing flight crews; performing operational checks; troubleshooting, detecting , isolating and correcting malfunctions in the AN/ASB-15 bombing system; performing adjustments, foresights and alignments to insure quality systems; and, performing duties as a bomb navigation "hard hat" in-flight mechanic.  The performance report notes that the Veteran was required at times to fly on combat sorties because of inadequate time to complete maintenance prior to scheduled take-off.  The report notes that, during the combat sorties, the Veteran corrected problems to a point where synchronous bombing could be accomplished.  The performance report does not indicate that any of the combat missions that the Veteran was involved in resulted in landing or repairs in Vietnam or that the Veteran had any temporary duty assignments in Vietnam.  

Service treatment records dated from March to June 1971 indicate that the Veteran was located at U-Tapao AFB, Thailand.  The service treatment records do not reflect any temporary duty assignments or visitation to Vietnam.  Service treatment records also do not reflect any complaints related the Veteran's alleged herbicide exposure, and do not reflect any complaints, diagnoses, or treatment that could be related to current prostate cancer.  An October 1971 service treatment record notes that, upon examination, the Veteran's prostate was nontender and smooth.

October 2011 email correspondence from the Air Force Historical Research Agency provides additional evidence that weighs against the Veteran's claim that he was in Da Nang, Vietnam fixing the recorder of an aircraft.  The correspondence notes that the official histories of the 307th Strategic Wing, the parent organization of the 307th Avionics Maintenance Squadron, were thoroughly reviewed and found that there is no hint of any of its aircraft diverting to the Republic of Vietnam nor any temporary duty assignments for any of its personnel to the Republic of Vietnam.  The correspondence further indicates that the maintenance chapter of the official histories does not mention any personnel from the 307th Strategic Wing going to Vietnam for any reason.  The correspondence notes that a bomb navigations system mechanic, which the Veteran was, would have been required to support B-52 aircraft, but that B-52 aircraft were not authorized to land in the Republic of Vietnam because they were designated as a National Defense Resource.   The correspondence notes that Vietnam was too dangerous for B-52 aircraft to land or stay for any period of time.  

The Veteran has submitted a 2001 Boeing list of B-52 aircraft that landed in Vietnam between April 1972 and January 1973.  However, the Veteran's service separation was in March 1972.  Therefore, the Board finds the list of low probative value since it does not address the time period of when this Veteran alleged he landed in Vietnam.

The Board finds that fact that the Veteran's DD Form 214, personnel records, and a search of the Veteran's unit history through the Air Force Historical Research Agency all failed to confirm any duty or visitation by the Veteran to Vietnam highly probative.  Though the Veteran, in the June 2012 statement claimed to have landed in Vietnam in May or June 1971 for maintenance on an aircraft flight recorder, the July 1971 performance report, that detailed the Veteran's performance on combat missions made no mention of the alleged landing in Vietnam for repairs.  Additionally, the Veteran's unit history reports no landing of any aircraft and no temporary duty assignments of any personnel in Vietnam.  The contemporaneous unit record and the Veteran's service personnel records contradict the Veteran's subsequent lay statements as to duty or visitation in Vietnam.  Thus, the Board finds that the Veteran's lay statements are not credible, and the Board finds that the weight of the evidence demonstrates that the Veteran did not have actual duty or visitation in the Republic of Vietnam.  

With regard to the Veteran's claim that he was exposed to herbicides while stationed at U-Tapao AFB, VA's Adjudication Procedural Manual, M21-1MR, notes that VA has determined special consideration should be extended to veterans who claim herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  The M21-1MR directs adjudicators to concede herbicide exposure on a direct/facts-found basis for veterans who served in the U.S. Air Force in Thailand during the Vietnam Era, served at one of the Royal Thai Air Force Bases, including U-Tapao, and performed duties that placed them on or near the perimeters of the base, such as security policeman, security patrol dog handler, or security police squadron, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence.  This applies only during the Vietnam era, from February 28, 1961 to May 7, 1975.  The excerpt from the Project CHECO Report and the VA article submitted by the Veteran confirm this interpretation.  

As noted, the Veteran was stationed at U-Tapao AFB, Thailand, where he served as a bomb navigation system repairman.  However, duties as a bomb navigation system repairman do not, in and of themselves, establish herbicide exposure as they do not establish service on the perimeter of the AFB.  In a June 2012 written statement, the Veteran also asserted that he performed guard duty at U-Tapao AFB during his first week in Thailand as a "security force augmentee."  The Veteran has not alleged working on or along the perimeter of the base.  Rather the Veteran has claimed that his exposure was the result of general herbicide use within the base.  Specifically in his March 2009 Notice of Disagreement, the Veteran stated that he saw aircraft, vehicles, and personnel spraying chemicals all over the Base area and that they were "virtually swimming in dangerous chemicals."  In his March 2009 Notice of Disagreement, the Veteran states that he worked nights and days on aircraft on the flight line.  The photographs submitted by the Veteran do not show that he worked as a security policeman, security patrol dog handler, or security police squadron or that he was stationed at the perimeter of the base.  Instead, the photographs show imagines of the flight line.   

December 2011 email correspondence from the Defense Personnel Records Information Retrieval System, in response to the RO's request to the JSRRC, notes that the July through September 1971 historical report submitted by the 307th Strategic Wing, the higher headquarters of the 307th Avionics Maintenance Squadron, was reviewed and they were unable to document or verify that the Veteran or personnel assigned to the 307th Avionics Maintenance Squadron or the 307th Strategic Wing were exposed to Agent Orange or tactical herbicides while serving at U-Tapao AFB or that the Veteran's duties required him to be on or near the perimeter of the base.  The correspondence notes that, to date, available historical information does not document Agent Orange or tactical herbicide spraying, testing, or storage at U-Tapao AFB, Thailand during the 1971 time frame.

Additionally, the Veteran's service personnel records are void for any mention that the Veteran served as a security policeman, security patrol dog handler, or security police squadron.  A July 1971 performance report indicates that the Veteran's duties included debriefing flight crews; performing operational checks; troubleshooting, detecting, isolating and correcting malfunctions in the AN/ASB-15 bombing system; performing adjustments, foresights and alignments to insure quality systems; and, performing duties as a bomb navigation "hard hat" in-flight mechanic, but do not indicate that the Veteran had any duties as a security officer.  Thus, the Board finds that the weight of the evidence does not support a finding that the Veteran was stationed on the perimeter of U-Tapao; therefore, herbicide exposure cannot be presumed.  See id.

While no presumption of herbicide exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In support of his direct exposure to herbicides on U-Tapao the Veteran has submitted several statements.  In his March 2009 Notice of Disagreement, the Veteran contends that U-Tapao AFB was subject to frequent and thorough treatments of herbicides.  The Veteran stated that, during his trips to into the country side, he witnessed the tropical jungle encroaching on civilization everywhere and that nightfall required humans to be indoors or behind an insect barrier for protection from mosquitoes.  The Veteran stated that, on base, people slept in barracks with open side walls, worked under bright lights at night, never had to kill a mosquito, and he never saw a lawn mower or machete used to deal with the jungle.  The Veteran reported that he saw aircraft, vehicles, and personnel spraying chemicals all over the Base areas.  

As described, the use of commercial strength herbicides with tactical properties was confined primarily to the base perimeters in Thailand.  There is no evidence of record that herbicides with tactical properties were used on the airfield at U-Tapao AFB.  Service treatment and service personnel records do not show that the Veteran had any exposure to herbicides.  Further, in Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was exposed to herbicides other than his own assertions.  As such, the Board finds that the weight of the evidence does not support the contention that the Veteran was exposed to tactical herbicides or commercial herbicides with tactical properties during service.

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for the Veteran's prostate cancer.

As discussed, the Veteran has been diagnosed with prostate cancer.  However, the evidence does not support a finding that he experienced an in-service injury or illness.  Service treatment records do not reflect any instance of prostate cancer or prostate cancer symptoms and the evidence of record shows that the veteran was first diagnosed in October 2006, more than three decades after service separation.  Moreover, the record is negative for any medical or lay evidence even suggesting that the Veteran's prostate cancer is linked to his service by any means other than through herbicide exposure.  Since the Board has already concluded that the Veteran was not exposed to herbicides in service, the evidence does not support a finding that the Veteran's prostate cancer was caused by or otherwise began during active service.

Further, while prostate cancer, as a malignant tumor, is a chronic disease under 38 C.F.R. § 3.309, there has been no indication that symptoms of prostate cancer were chronic in service, were continuous since service, and were shown to a compensable degree within one year of service.  Service treatment records do not indicate any in-service treatment for prostate cancer nor has the Veteran alleged experiencing symptoms of prostate cancer during service, continuous since service, or to a compensable degree within one year of service.  An October 1971 service treatment record notes that, upon examination, the Veteran's prostate was nontender and smooth.  Additionally, the record reflects that the Veteran was diagnosed with prostate cancer in October 1996, approximately 34 years after service separation.  As such, the Board finds the criteria for presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates the Veteran's prostate cancer was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein; therefore the claim for service connection for prostate cancer must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


